 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                Case No. 1:17-cv-01311-LJO-SKO (PC)
11    CHARLES B. JONES,
                                                ORDER FOR PLAINTIFF TO PROVIDE
12                         Plaintiff,           ADDITIONAL INFORMATION TO IDENTIFY
                                                DEFENDANT JOHN DOE #3 FOR USM SERVICE
13           v.                                 OF PROCESS
14    J. GARCIA, et al.,                        (Docs. 24, 25)
15                         Defendants.          21-DAY DEADLINE
16

17

18          Plaintiff has stated cognizable retaliation claims in violation of the First Amendment
19   against several Defendants, including John Doe #3. (Docs. 13, 22.) To proceed against
20   Defendant John Doe #3, however, Plaintiff must provide sufficient identifying information to
21   accomplish service of process. Plaintiff was given opportunity on the USM-285 Form to provide
22   the information he possessed from which to ascertain the identity of Defendant John Doe #3..
23   (Docs. 22, 23.) Although Plaintiff complied, the United States Marshal Service was unable to

24   locate Defendant John Doe #3 for service of process. (Doc. 23.)

25          Plaintiff is given another opportunity to provide all additional information he believes

26   may assist in identifying and/or locating John Doe #3. If Plaintiff has any records reflecting the

27   name or signature of John Doe #3, he must submit this information to assist with service efforts.

28   Plaintiff must also provide information such as the place, date, and time that he encountered John


                                                      1
 1   Doe #3, the place and location of John Doe #3’s normal shifts (or when and where before or after
 2   the events alleged in this action Plaintiff encountered him), and all identifying attributes that he
 3   can recall such as gender, hair color, height, weight, race/ethnicity, and any other distinguishing
 4   characteristics.

 5            If Plaintiff believes the identity of John Doe #3 can be obtained from documents already

 6   submitted, he should submit a statement identifying the information by specific location on a

 7   given page, as the Court is unable to extrapolate any such information. Plaintiff is cautioned and

 8   encouraged to submit everything he has available in response to this order. If John Doe #3 cannot

 9   be identified, he cannot be served, thereby resulting in a recommendation that he be dismissed

10   from this action. Fed. R.Civ. P. 4(m). Conversely, if Plaintiff has no additional information

11   regarding John Doe #3’s true identity, but believes he may be able to identify John Doe #3 via

12   discovery, he must file a statement setting this forth.

13            Accordingly, it is HEREBY ORDERED that within 21 days from the date of this order,

14   Plaintiff SHALL provide all information available to him to identify Defendant John Doe #3 for
     service of process, or a statement that he has no further information and whether Plaintiff believes
15
     that John Doe #3’s identity may be revealed via discovery. Plaintiff’s failure to comply with
16
     the Court’s order will result in a recommendation that John Doe #3 and all claims against
17
     him be dismissed.
18

19
     IT IS SO ORDERED.
20
21   Dated:     March 25, 2019                                     /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       2
